DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Response to Arguments
	On page 7 of the Applicant’s Response, Applicant argues with respect to claim 2 that the cited references fail to disclose “wherein at least one policy of the one or more predetermined polices comprise providing the message based on a type of button selected”.
	The Examiner respectfully disagrees because Pan discloses a dedicated button of a remote control is used to control the operation of rendering the advertisement to the user with the great simplicity. An icon for advertisement is displayed on the 
screen when a channel programming is being broadcasted. The advertisement is 
displayed in full screen after the first actuation of the button is received. Figure 2 illustrates a remote control 200 including a plurality of buttons 208. Each one of them is indicated by a number, which is used for channel selection.  The front surface includes 
	Also on page 7 of the Applicant’s Remarks, Applicant argues with respect to claim 7 that the cited references fail to disclose “wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined button selection count, and wherein the message is provided after a particular button is selected a number of times to meet the button selection count.”
 	The Examiner respectfully disagrees because as discussed above, Pan discloses that the advertisement is displayed in full screen after the first actuation of the button is received. In other words, the advertisement is presented in response to a single button press, thus the message is provided after a particular button is selected a number of times, wherein the predetermined button selection count is one. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Pan (US Pub. 2011/0126224) in view of Donzis et al. (US Pub. 2017/0295408), herein referenced as Pan and Donzis, respectively. 
Regarding claim 1, Pan discloses “A system comprising: one or more processors; and logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 
executing at least one predetermined function associated with the button ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button); and 

	Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval.
	Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of repeating advertisement messages thereby providing brand strengthening and familiarity.  
Regarding claim 2, Pan discloses “wherein at least one policy of the one or more predetermined polices comprises providing the message based on a type of button 
Regarding claim 4, Pan discloses “wherein the message comprises an announcement of one of a new feature or information for an existing feature.” ([0011]-[0014], [0041], Fig. 7, i.e., an icon is displayed for an advertisement indicating an announcement for a new feature).
Regarding claim 6, Pan discloses “wherein the message comprises one or more of text, audio, and video.” ([0033], i.e., the advertisement may include text, graphics, video, audio).
Regarding claim 7, Pan discloses “wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined button selection count, and wherein the message is provided after a particular button is selected a number of times to meet the button selection count.” ([0015], [0041], [0043], Fig. 7, i.e., when the dedicated button is actuated for the first time, the advertisement is enlarged).
Regarding claim 8, Pan discloses “A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 

providing a message on the television platform based on one or more predetermined policies.” ([0005]-[0007], [0033], [0044], Figs. 7, 9, i.e., targeted advertisement may be provided).
Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, and wherein the message is provided at regularly occurring intervals based on the predetermined time interval.
Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of 
Regarding claim 9, claim 9 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 11, claim 11 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 13, claim 13 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.
Regarding claim 14, claim 14 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 7.
Regarding claim 15, Pan discloses “A computer-implemented method ([0032], [0037], Fig. 1) comprising: 
detecting a selection of a button on a user interface associated with a television platform ([0014]-[0015], [0036], [0041], Fig. 2, i.e., selection of dedicated button 214 on remote control); 
executing at least one predetermined function associated with the button ([0014]-[0015], [0017], [0041], i.e., an advertisement is displayed based on selection of dedicated button); and 
providing a message on the television platform based on one or more predetermined policies.” ([0005]-[0007], [0033], [0044], Figs. 7, 9, i.e., targeted advertisement may be provided).
Pan fails to explicitly disclose wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined 
	Donzis teaches the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval ([0024], i.e., the message may be displayed periodically. For instance, the message will disappear and then redisplay after another period of time, e.g. 2 minutes).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein at least one policy of the one or more predetermined policies comprises providing the message based on a predetermined time interval, wherein the message is provided at regularly occurring intervals based on the predetermined time interval as taught by Donzis, to improve the remote control system of Pan for the predictable result of repeating advertisement messages thereby providing brand strengthening and familiarity.  
Regarding claim 16, claim 16 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 2.
Regarding claim 18, claim 18 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 4.
Regarding claim 20, claim 20 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 6.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Donzis, and in further view of Rakib et al. (US Pub. 2009/0327894), herein referenced as Rakib.
Regarding claim 3, the combination fails to disclose “wherein the providing of the message is based at least in part on a configuration file.”
Rakib teaches the technique of providing the message based at least in part on a configuration file ([0112]-[0118], Fig. 10, i.e., video metadata is used for displaying additional information related to objects displayed in the video content). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing the message based at least in part on a configuration file as taught by Rakib, to improve the remote control system of Pan for the predictable result of providing metadata that includes associations between advertising and objects for displaying additional related information. 
Regarding claim 10, claim 10 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.
Regarding claim 17, claim 17 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 3.

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Donzis, and in further view of Jolna et al. (US Pub. 2007/0107010), herein referenced as Jolna.
Regarding claim 5, the combination fails to disclose “wherein the message comprises an advertisement for at least one of a service or a show.”

Regarding claim 12, claim 12 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5.
Regarding claim 19, claim 19 is interpreted and thus rejected for the reasons set forth above in the rejection of claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 18, 2021